Citation Nr: 0101312	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-16 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for status post 
lateral arthrotomy of the right knee, currently evaluated as 
10 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.  


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to January 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied an increased rating for 
status post lateral arthrotomy of the right knee and granted 
service connection for degenerative joint disease of the 
right knee, evaluated as 10 percent disabling.  

In his VA Form 9, dated in August 1999, the veteran 
maintained that he was unable to work because of his service-
connected disabilities.  The Board construes the veteran's 
assertion as a claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  As this issue has not been adjudicated by the 
RO, it is referred there for appropriate action.  


REMAND

The appellant filed a VA Form 21-22, dated in March 1990, 
that indicated he was seeking representation by perhaps one 
of two veterans service organizations listed thereon.  
Although it appears that the American Legion was apparently 
his first choice as a representative, the Alabama Department 
of Veterans Affairs is also listed underneath that choice.  
An appellant's claim may be prosecuted by only one recognized 
organization, attorney or agent.  See 38 C.F.R. § 20.601 
(regarding the requirement that only one representative is 
permitted for a claimant).  The veteran should clarify which 
organization he wants as a representative.  

In addition, the veteran has submitted additional evidence 
with regard to his right knee disabilities subsequent to the 
statement of the case issued in July 1999.  This evidence has 
not been reviewed by the RO.  There has been no waiver of RO 
consideration of this evidence by the veteran.  38 C.F.R. § 
20.1304(c)(2000).  Therefore, this evidence must be returned 
to the RO for consideration. 

The veteran was last afforded a VA examination in May 1999.  
At that time, the examiner indicated that the veteran had 
periods of flare ups and "10% additional functional 
impairment".  The diagnosis was postoperative degenerative 
joint disease of the right knee with loss of function due to 
pain.  

The Board notes that 38 C.F.R. § 4.10 provides that in cases 
of functional impairment, evaluations must be based upon lack 
of usefulness of the affected part or systems and 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 require consideration of functional 
disability due to pain, weakened movement, excess 
fatigability, incoordination, or pain on movement.  These 
requirements enable the VA to make a more precise evaluation 
of the level of disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 
(1991).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he clarify exactly which 
single representative, if any, he wishes 
to have.  If he wants The American 
Legion, a new VA Form 21-22 reflecting 
only "The American Legion" in box 
number three should be submitted.  

2.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.

3.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected right knee 
disabilities.  All indicated studies 
should be performed and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review prior to the examination.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service- connected right knee 
disabilities, including setting forth in 
degrees of excursion, any limitation of 
motion of the right knee.  The examiner 
is also requested to: (1) express an 
opinion as to whether pain that is 
related to the veteran's service-
connected right knee disabilities 
significantly limits the functional 
ability of the right knee during flare-
ups, or when the right knee is used 
repeatedly over a period of time, and 
express the determinations, if feasible, 
in terms of additional loss of range of 
motion due to pain on use or during 
flare-ups; and (2) determine whether as a 
result of the service-connected right 
knee disabilities, the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner is also 
requested to identify any scars related 
to the veteran's service-connected status 
post lateral arthrotomy of the right 
knee.  With respect to any identified 
scar the examiner should indicate whether 
or not it is superficial, poorly 
nourished, has repeated ulceration, is 
tender and painful on objective 
demonstration or limits the function of 
any part.  A complete rationale should be 
provided for any opinion offered.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate, in light of the additional 
evidence, the claims on appeal.  The RO 
should discuss all applicable diagnostic 
codes with particular attention to the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

If any benefit sought remains denied, the appellant should be 
provided a supplemental statement of the case, which reflects 
RO consideration of all additional evidence, and the 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.  No action 
is required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



